 In the Matter Of MALONE & HYDE, INC.andUNITED CANNERY, AGRICUL-TURAL PACKING ALLIED WORKERS OF AMERICA, LOCAL 4, C. I. O.Case No. R-3090.-Decided October 30, 194-1Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Earle K. Shawe,for the Board..Mr. J. R. Hyde,of Memphis, Tenn., for the Company.Mr. William Haber,of Memphis, Tenn., for the Union.Mr. Frederic B. Parkes, 2nd.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 5, 1941, United Cannery, Agricultural Packing AlliedWorkers of America, Local 4, C. I. O:, herein called the Union, filedwith the Regional Director for the Tenth Region (Atlanta, Georgia)a petition alleging that a question affecting commerce hadarisen con-cerning the representation of employees of Malone & Hyde, Inc., hereincalled the Company, engaged in the sale and distribution of groceriesand food products at Memphis, Tennessee, and requesting an investiga-tion and certification of representatives, pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On September 10, 1941, the National Labor Relations Board, hereincalled the Board, acting, pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On September 11, 1941, theBoard, the Company, and the Union entered into a "Stipulation forCertification of Representatives Upon Consent Election."Pursuant to the stipulation, an election was conducted on September24, 1941, under the direction and supervision of the Regional Director,among all warehouse employees of the Company, excluding supervisoryand clerical employees, to determine whether or not said employees36 N. L.R. B., No. 114.540 MALONE' & HYDE, INC.541desired to be represented by the Union for the purposes of collectivebargaining with the Company. On October 2, 1941, the Regional Di-rector issued and duly served upon the parties an Election Report onReport have been filed by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total number eligible_________________________________________ 68Total ballots cast____________________________________________ 61Total number of ballots cast for United Cannery, AgriculturalPacking Allied Workers of America__________________________ 55Total number of ballots cast against United Cannery, Agricul-tural Packing Allied Workers of America____________________6Total number of challenged ballots____________________________0Total number of void ballots__________________________________0Total number of blank ballots_________________________________0Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OFFACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Malone & Hyde, Inc., Memphis, Tennessee,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct.2.All warehouse employees of the Company, excluding supervisoryand clerical employees, constitute a unit appropriate for'the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.3.United Cannery, Agricultural Packing Allied Workers of Amer-ica,Local 4, C. I. 0., has been designated and selected by a majorityof the employees in the above unit as their representative for the pur-poses of collective bargaining, and is the exclusive representative ofall the employees in said unit, within the meaning of Section 9 (a) ofthe Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIED that United Cannery, Agricultural PackingAlliedWorkers of America, Local 4, C. I. 0., has been designated andselected by a majority of all warehouse employees of Malone & Hyde,Inc.,Memphis, Tennessee, excluding supervisory and clerical employ-ees, as their representative for the purposes of collective bargaining,and that, pursuant to Section 9 (a) of the National Labor Relations 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, UnitedCannery, Agricultural PackingAllied Workersof Amer-ica, Local 4. C. I. 0.,is the exclusive representative of all such employ-ees for the purposes of collective bargaining in respect to rates of pay,wages, hours of employment,and other *conditions of employment.